Mr. Justice Burnett
delivered the following dissenting opinion.
I cannot agree that continued violations shall be dignified into contemporaneous construction of so plain a mandate as Section 7, Article IX, of the state Constitution that:
“Laws mailing appropriations for the salaries of public officers and other current expenses of the state shall contain provisions on no other subject.”
I concur in the result of the opinion of Mr. Justice McBride, however, for the reason that, with the whole question before them on the referendum of the act in question, the people approved it at the election of November, 1913, by a vote of 67,814 to 28,608.